Citation Nr: 0911792	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  03-00 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a higher disability rating for service-
connected chondromalacia, right knee, currently rated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April to May 1978.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In June 2006, the Board denied entitlement to a disability 
rating in excess of 10 percent for service-connected 
chondromalacia, right knee, and denied entitlement to service 
connection for epidermal cyst, occipital area, and for sinus 
disability.  The Veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  By 
Order dated in June 2007, the Court remanded the issue of 
entitlement to a higher disability evaluation for service-
connected chondromalacia, right knee, for further 
adjudication consistent with the May 2007 Joint Motion for 
Remand, and per the Veteran's withdrawal of appeal, dismissed 
the issues of entitlement to service connection for epidermal 
cyst, occipital area, and sinus disability.  This matter was 
remanded in November 2007 for further development.

The Board notes that in September 2005, the Veteran submitted 
a VA Form 21-4138, in which she claimed entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
and also claimed entitlement to a total disability evaluation 
based on individual unemployability (TDIU).  This is referred 
to the RO for appropriate action.  Additionally, in January 
2006, the Veteran's representative submitted documentation 
related to a psychiatric disability which included a waiver 
of preliminary agency of original jurisdiction (AOJ) review.  
See generally Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Documentation received by the Board in March 2006 reflects 
that the Veteran was withdrawing her waiver of AOJ review, 
and was requesting that her appeal be remanded.  The Board 
notes, however, that the evidence submitted does not pertain 
to the current issue on appeal, thus a remand is unnecessary.  
This evidence is referred to the RO for appropriate action.  
In June 2008, the Veteran submitted a claim of service 
connection for "schizophrenic diagnosis & bipolar disorder" 
and for "sinus, sinusitis."  This is referred to the RO for 
appropriate action.  




FINDING OF FACT

The Veteran's right knee disability is manifested by x-ray 
findings of degenerative joint disease, with subjective 
complaints of pain at 130 degrees of flexion, but with no 
objective findings of flexion limited to 30 degrees, nor 
extension limited to 15 degrees; there is no associated 
recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for chondromalacia of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in a VCAA letter issued in February 
2002.  The letter predated the April 2002 rating decision 
which granted service connection.  See id.  Since the right 
knee disability appellate issue in this case (entitlement to 
assignment of a higher initial rating) is a downstream issue 
from that of service connection (for which the February 2002 
VCAA letter was duly sent), another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  Nevertheless, 
the RO sent another VCAA letter in February 2005, January 
2008, and June 2008, with regard to the claim for a higher 
disability rating.  The VCAA letters notified the Veteran of 
what information and evidence is needed to substantiate her 
claim, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  Collectively, the February 2002, 
February 2005, January 2008, and June 2008, VCAA letters have 
clearly advised the Veteran of the evidence necessary to 
substantiate her claim.  Similarly, since this is an appeal 
from the assignment of an initial disability rating, the 
holdings of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
are not applicable.  

In the January and June 2008 VCAA letters, the Veteran was 
provided with notice of the types of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to her 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to a higher rating, 
any questions as to the appropriate effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service VA 
medical records.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains reports of 
multiple VA examinations pertaining to the knee.  
Collectively, the examination reports obtained are thorough 
and contain sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

An April 2002 rating decision granted service connection for 
chondromalacia of the right knee, assigning a 10 percent 
disability rating effective June 6, 2000.  The Board notes 
for the record that a May 2004 rating decision granted an 
earlier effective date of May 11, 2000.  Entitlement to an 
earlier effective date, however, is not in appellate status.  
The 10 percent disability rating was assigned pursuant to 
Diagnostic Code 5003, the rating for degenerative arthritis.  

Service medical records reflect that in April 1978, the 
Veteran fell onto her right knee.  The in-service examiner's 
impression was chondromalacia, mild.

Upon filing her claim of service connection for a right knee 
disability, the Veteran underwent a VA examination in March 
2001.  She reported tripping on a wall during service, and 
clipping her right knee.  The Veteran reported that right 
knee pain had continued to occur since her in-service injury, 
which had gotten worse.  She reported pain in the knee, 
aggravated with climbing stairs, so she avoids stairs.  She 
reported that she started to use a walking cane in 1978 due 
to the right knee injury.  She also reported using a lift 
bus, a wheelchair in the grocery store, and compression hose 
for support of the right knee.  She reported wearing 
corrective shoes.  She reported that the pain extends when 
she is getting up and down out of chairs, manifested by 
popping and increased pain.  The knee swells periodically, 
however, she did not give an answer with regard to frequency.  
She reported weakness of the knee, but denied any locking or 
stiffness.  She denied any surgery.  

On physical examination, her gait was not examined as she 
attended the examination in a wheelchair and stated that she 
could not bear weight on the right foot secondary to any 
injury which might be a stress fracture.  Palpation of the 
knee revealed generalized tenderness including joint line 
tenderness and some tenderness over the patella area.  There 
was 1+ crepitus with range of motion of the right knee.  The 
patella ligaments were quite lax and the patella itself was 
loosely held.  There was some laxity noted of the lateral 
collateral ligament which was about 5 degrees at least.  The 
cruciate ligaments in Drawer sign were negative, and McMurray 
test was negative.  Right knee flexion was 70 degrees with 
pain at the stopping point, and extension was full.  The 
examiner diagnosed chondromalacia of the right knee with a 
mild to moderate amount of functional loss secondary to pain.

In September 2002, the Veteran underwent a VA examination of 
her right knee.  She reported fairly constant pain in the 
front and inner front of her right knee, worse when she does 
any type of walking.  She reported an inability to do stairs 
or squatting.  She reported that the pain is worse in damp 
weather.  She described crepitation, and giving away, but no 
true locking.  She uses a cane to walk.  She also complained 
of pain in the left knee and low back.

On physical examination, the examiner observed that she was a 
bit overweight.  She walked with a slight limp and used an 
umbrella as a cane.  Range of motion of the right knee was 
flexion from 0 degrees to 135 degrees.  There was slight 
valgus of the knee, patella was sensitive on handling, and 
there was subpatellar crepitation rated as about 3 of 5 on 
flexion and extension of the knee.  Ligaments were intact.  
There was no varus valgus instability, negative Drawer and 
Lachman signs, and negative pivot shift, and McMurray sign 
was not tested.  There was no apparent effusion present.  She 
had the same range of motion in the left knee with 
crepitation, and slight tenderness around the patella.  She 
had fair range of motion of both hips, and had good 
peripheral pulses.  No x-ray examination was ordered, as she 
declined new x-rays, as she had previously undergone x-rays 
the previous year.  The examiner's impression was moderate 
pain in the right knee, difficulty squatting, limited 
walking, and is otherwise able to carry on the normal 
activities, provided she does not excessively walk or do 
stairs.

An April 2004 x-ray examination of both knees showed that 
there were degenerative changes characterized by medial joint 
space narrowing bilaterally.  There was also small medial 
marginal osteophytes.  A fracture or dislocation was not 
detected, and soft tissues were intact.

The Veteran underwent another VA examination in April 2005.  
The Veteran walked with a slight limp, favoring the right 
side.  She reported using a cane on an ongoing basis, and had 
used crutches intermittently.  Relative to the activities of 
daily living, when discussing the issues of dressing, 
bathing, toileting, grooming, eating, driving, bowel and 
bladder habits, and incontinence, her primary complaint was 
ascending and descending the stairs.  Otherwise none of the 
other enumerated complaints were a factor.  The Veteran has 
not worked since 1987.  When questioned as to complaints 
relative to pain, radiation, weakness, stiffness, swelling, 
strength, fatigue, numbness, instability, lack of endurance, 
any cysts or growth, or any loss of motion, her primary 
complaint was pain.  She also complained of fatigue if she 
has to walk for long distances.  She complained of pain in 
the lateral aspect of her foot.  She reported dependency on a 
cane for ambulation because of instability.  The other 
enumerated complaints were not a factor. 

On physical examination, visual inspection showed no 
abnormality of color, and no swelling, cysts, deformity, or 
atrophy.  Palpation elicited an abnormality of marked pain 
and crepitus on any motion of the right patella.  Temperature 
was normal and there was no evidence of muscle spasm.  There 
was a 1 inch atrophy on the right side when compared with the 
left quadriceps muscle.  She had 130 degrees of flexion on 
the right, and 140 degrees of flexion on the left.  She had a 
loss of 5 degrees of extension on the right, and normal on 
the left.  The medial and lateral collateral ligaments were 
normal.  No varus or valgus in neutral or at 30 degrees of 
flexion.  The anterior and posterior cruciate ligaments were 
also normal.  The Drawer sign was minus one quarter of an 
inch.  The McMurray sign was normal.  She had severe pain on 
any motion of the patella and had crepitus on motion.  With 
regard to DeLuca, after the examiner repetitively flexed and 
extended the joint, testing for pain, weakness, fatigability, 
coordination, strength, loss of endurance, or instability, it 
showed no further change in the loss of motion; however, it 
did produce pain rated as a 3 on a 10 point scale, which 
lasted approximately four minutes.  The examiner diagnosed 
patellofemoral syndrome with chondromalacia of the right 
patella.

In July 2008, the Veteran underwent another VA examination.  
The examiner conducted a review of the entire claims folder, 
and summarized some of the medical evidence of record.  The 
examiner noted that neither the September 2002 or April 2005 
VA examination reports reflected any definite evidence 
subluxation or lateral instability.  The examiner noted that 
the Veteran retired in 1987 from word processing due to 
stress on the job.  It was noted that no surgery had been 
conducted and she denied the use of a brace.  She used a cane 
in her left hand.  She reported pain 3 days a week, averaging 
a 7 on a 10 point scale.  She reported flare-ups 
approximately once a week without apparent cause.  There was 
no swelling, popping noises, and no giving way.  She treats 
with extra-strength Tylenol plus a Ben-Gay type of ointment.  
She reported not being able to water ski, and is less able to 
climb a lot of stairs.  On physical examination of the right 
knee, on ambulation there was a slight limp on the right.  
There was no tenderness to palpation.  Cruciate and 
collateral ligaments were stable, and there was no 
instability.  On McMurray test, both internal and external 
torsion, she complained of pain on both medially.  There was 
no effusion.  There was trace crepitus palpated on extension.  
There was manual muscle strength testing 5/5, no 
fatigability.  There was slight complaint of pain on passive 
motion of patella medially but no subluxation.  On range of 
motion testing times three, there was no complaint of pain.  
Extension was minus 3 and flexion was 100/98.  The examiner 
diagnosed mild degenerative joint disease and mild 
chondromalacia patella.  The examiner opined that functional 
impairment was moderately severe.  There was no weakness or 
fatigability.  There was mild incoordination/limp on the 
right.  There was no evidence of recurrent subluxation or 
lateral instability.  There was additional limitation of 2 
degrees flexion on repetition testing.

As noted, the RO assigned a 10 percent disability rating to 
the Veteran's right knee disability under the provisions of 
38 C.F.R. § 5003, for degenerative arthritis.  Thus, the 
Veteran's disability will require rating under the limitation 
of motion criteria, Diagnostic Codes 5260 and 5261.  

On initial VA examination in March 2001, the Veteran attended 
the examination in a wheelchair due to a nonservice-connected 
foot disability, and on objective examination of the right 
knee, range of motion was 0 to 70 degrees.  Subsequently, 
objective physical examinations revealed range of motion of 
the right knee, as 0 to 135 degrees in September 2002, 5 to 
130 degrees in April 2005, and 3 to 98 degrees in July 2008.  
Even considering flexion limited to 70 degrees in March 2001, 
the objective findings do not support a compensable rating 
under the rating criteria for Diagnostic Codes 5260 and 5261.  

Though a compensable rating is not warranted under the rating 
criteria, the currently assigned 10 percent disability rating 
is supported by the DeLuca provisions.  As previously noted, 
when evaluating musculoskeletal disabilities on the basis of 
limitation of motion, functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is to be considered in the determination of 
the extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 204-07.  As detailed, the 
Veteran's main complaint pertaining to the right knee is 
pain.  Although the Veteran has complained of pain associated 
with the disability at issue, "[a] finding of functional 
loss due to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.'"  
38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  On examination in April 2005, although range of 
motion findings were 5 to 130 degrees, the examiner did not 
assign additional degrees of loss of extension or flexion 
upon repetitive use.  As noted, after the examiner 
repetitively flexed and extended the joint testing for pain, 
weakness, fatigability, coordination, strength, loss of 
endurance, or instability, it showed no further change in the 
loss of motion, although the Veteran did report pain as a 3 
on a 10 point scale.  On examination in July 2008, range of 
motion findings 100 degrees of flexion with an additional 
limitation of 2 degrees on repetitive testing, and minus 3 
degrees of extension.  The examiner also observed that the 
Veteran used a cane and had a slight limp.  The examiner 
opined that her functional impairment was moderately severe 
with mild incoordination, but there was no weakness or 
fatigability.  The Board finds that, when considering the 
Veteran's pain on motion and mild incoordination, a 10 
percent rating is warranted for the knee under limitation of 
motion.  The objective medical evidence, however, does not 
support findings of pain on motion of the right knee to such 
degree as to satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. § 4.40, 
4.45 and 4.59 do not provide a basis for a higher rating.  
See DeLuca, 8 Vet. App. at 204-07.

According to a recent General Counsel opinion, separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  
However, as discussed, in the present case there is no 
objective evidence that a compensable rating is warranted 
under the criteria of Diagnostic Codes 5260 and 5261 for the 
knee.  On examination in April 2005, extension was only 
limited to 5 degrees and was only limited to 3 degrees on 
examination in July 2008, which constitutes a noncompensable 
rating under Diagnostic Code 5261, and none of the 
examination reports reflect flexion limited to 45 degrees by 
pain to warrant a separate 10 percent rating under Diagnostic 
Code 5260 for the knee.  

The Board has also given consideration to the possibility of 
assigning a separate evaluation for the Veteran's service-
connected right disability under Diagnostic Codes 5003 and 
5257.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 
Fed. Reg. 63,604 (1997) [a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability]; VA O.G.C. 
Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 
(1998) [if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 
4.59].  See also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) [separate disabilities arising from a single disease 
entity are to be rated separately]; but see 38 C.F.R. § 4.14 
[the evaluation of the same disability under various 
diagnoses is to be avoided].  In this case, however, a 
compensable rating is not warranted under Diagnostic Code 
5257 with respect to the Veteran's right knee disability.  
The Board acknowledges that the September 2002 examination 
report reflects subjective complaints of 'giving away,' and 
she reported using a cane for instability in April 2005.  The 
July 2008 VA examiner, however, reviewed the entire claims 
folder, to include the September 2002 and April 2005 VA 
examination reports, and specifically stated that neither 
examiner had found definite evidence of subluxation or 
lateral instability.  Likewise, on examination in July 2008, 
the examiner specifically stated that there was no evidence 
of recurrent subluxation or lateral instability.  As such, 
objective examination does not show instability or 
subluxation in the right knee.  Thus, a compensable 
evaluation is not warranted under Diagnostic Code 5257.  

The Board also acknowledges that the March 2001 examination 
revealed some laxity of the lateral collateral ligament of 
about 5 degrees.  The July 2008 examiner also noted this 
prior finding.  However, the totality of the medical evidence 
does not show any lateral instability resulting from this 
reported laxity.  In fact, the lateral collateral ligament 
was described as normal at the time of subsequent examination 
in April 2005.  The collateral ligaments were also found to 
be stable at the July 2008 examination.  The Board notes that 
despite the finding of laxity of the lateral collateral 
ligament in March 2001, the March 2001 examiner did not 
report that the Veteran had resulting lateral instability.  
Moreover, examiners who conducted VA examinations in 
September 2002, April 2005, and July 2008 all found the 
lateral collateral ligament to be normal or stable.  The 
Board views interpretation of examination test results to be 
within the realm of medical examiners.  It appears to be the 
clear consensus of the medical examiners in this case that 
the Veteran does not suffer from lateral instability of the 
right knee.  Accordingly, a separate rating under Code 5257 
is not warranted. 

The Board has also determined that there is no other 
diagnostic code which could provide a higher rating for the 
Veteran's right knee disability.  See Schafrath, 1 Vet. App. 
at 594.

Diagnostic Code 5256 provides for a rating in excess of 10 
percent, however, application of this code is inappropriate 
as there is no diagnosis of ankylosis of the right knee.  
Furthermore, the Veteran may not be rated by analogy to this 
code as he does not suffer functional immobility of the knee.  
Likewise, Diagnostic Codes 5258 and 5259 are inapplicable, as 
the clinical evidence does not show that cartilage has been 
removed or dislocated.  Objective examinations do not reflect 
locking or effusion.  

Diagnostic Codes 5262 and 5263 are inapplicable as there is 
no evidence of impairment of tibia or fibula of the leg, or 
genu recurvatum.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected right knee disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  At the July 2008 VA examination, the 
Veteran reported retiring in 1987 due to stress on the job, 
not due to her service-connected right knee disability.  
Likewise, it does not appear as if post-service the Veteran 
has never been hospitalized for treatment for her service-
connected right knee disability.  Accordingly, the Board 
finds that the impairment resulting from the Veteran's knee 
disability is appropriately compensated by the currently 
assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a higher increased rating is not 
warranted for the Veteran's service-connected right knee 
disability.  Accordingly, the benefit sought on appeal is 
denied.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


